                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ACQIS LLC,                                      §
                                                §
      Plaintiff,                                §
                                                §
       v.                                       § Case No. 2:20-cv-00295-JRG
                                                §
SAMSUNG ELECTRONICS CO., LTD., ET               § JURY TRIAL DEMANDED
AL.                                             §
                                                §
       Defendants.                              §
                                                §

            JOINT CLAIM CONSTRUCTION CHART PURSUANT TO P.R. 4-5

       Pursuant to Patent Rule 4-5 and the First Amended Docket Control Order (Dkt. 37),

Plaintiff ACQIS LLC (“ACQIS”) and Defendants Samsung Electronics Co., Ltd. (“SEC”) and

Samsung Electronics America, Inc. (“SEA”) (collectively “Samsung”) respectfully submit the

parties’ Joint Claim Construction Chart, attached hereto as Exhibit A, regarding the patents-in-

suit—U.S. Patent Nos. 9,529,768 (“’768”), 9,703,750 (“’750”), 8,977,797 (“’797”), RE44,654

(“’654”), and RE45,140 (“’140”)—along with Exhibit B, which sets forth the full text of the

asserted claims containing each disputed claim term/phrase/clause.



Dated: August 10, 2021                       Respectfully submitted,

                                             By: /s/ Logan J. Drew

                                             Ronald J. Schutz (admitted in this District)
                                             MN Bar No. 0130849
                                             Email: rschutz@robinskaplan.com
                                             Aaron R. Fahrenkrog (pro hac vice)
                                             MN Bar No. 0386673
                                             Email: afahrenkrog@robinskaplan.com
                                             Logan J. Drew (admitted in this District)
                                             MN Bar No. 0389449
                                             Email: ldrew@robinskaplan.com


                                                1
                         Mary Pheng (pro hac vice)
                         MN Bar No. 0398500
                         Email: mpheng@robinskaplan.com
                         ROBINS KAPLAN LLP
                         2800 LaSalle Plaza
                         800 LaSalle Avenue
                         Minneapolis, MN 55402
                         Telephone: 612-349-8500
                         Facsimile: 612-339-4181

                         Of Counsel:
                         T. John Ward, Jr.
                         Texas State Bar No. 00794818
                         E-mail: jw@wsfirm.com
                         Andrea L. Fair
                         Texas State Bar No. 24078488
                         E-mail: andrea@wsfirm.com
                         WARD, SMITH & HILL, PLLC
                         1507 Bill Owens Parkway
                         Longview, TX 75604
                         (903) 757-6400 (telephone)
                         (903) 757-2323 (facsimile)

                         Attorneys for Plaintiff ACQIS LLC

Dated: August 10, 2021   Respectfully submitted,

                         By: /s/ Melissa R. Smith

                         Mark D. Fowler (pro hac vice)
                         Alan Limbach (pro hac vice)
                         Erik R. Fuehrer (Admitted 5/24/12)
                         Monica DeLazzari (pro hac vice)

                         DLA PIPER LLP (US)
                         2000 University Avenue
                         East Palo Alto, CA 94303
                         Tel: 650.833.2000
                         Fax: 650.833.2001
                         mark.fowler@us.dlapiper.com
                         alan.limbach@us.dlapiper.com
                         erik.fuehrer@us.dlapiper.com
                         monica.delazzari@us.dlapiper.com

                         Aaron Fountain
                         Texas Bar No. 24050619

                          -2-
                                             DLA PIPER LLP (US)
                                             401 Congress Avenue, Suite 2500
                                             Austin, TX 78701-3799
                                             Tel: 512.457.7190
                                             Fax: 512.457.7001
                                             aaron.fountain@us.dlapiper.com

                                             Melissa R. Smith
                                             Texas Bar No. 24001351
                                             GILLAM & SMITH, LLP
                                             303 S. Washington Avenue
                                             Marshall, TX 75670
                                             Tel: 903.934.8450
                                             Fax: 903.934.9257
                                             melissa@gillamsmithlaw.com

                                             ATTORNEYS FOR DEFENDANTS
                                             SAMSUNG ELECTRONICS CO., LTD. and
                                             SAMSUNG ELECTRONICS AMERICA, INC.




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel

who are deemed to have consented to electronic service on this the 10th day of August, 2021.



                                                    /s/ Logan J. Drew
                                                    Logan J. Drew




                                              -3-
